NUMBER 13-20-00527-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


THE CITY OF CORPUS CHRISTI,                                                    Appellant,

                                                 v.

FRANK ARTHUR MARTINEZ JR.,                                                      Appellee.


                On appeal from the County Court at Law No. 3
                         of Nueces County, Texas.


                           MEMORANDUM OPINION

               Before Justices Benavides, Hinojosa, and Silva
                 Memorandum Opinion by Justice Hinojosa

       Appellee Frank Arthur Martinez Jr. sued appellant, the City of Corpus Christi (City),

alleging that a City employee negligently struck him with a vehicle while Martinez was

walking in a crosswalk. The City appeals the trial court’s order denying its plea to the

jurisdiction. In two issues, which we treat as one, the City argues that the trial court erred
in denying its plea because the City’s employee was not in the paid service of the City

and he was not acting within the scope of his employment at the time of the accident. We

affirm.

                                      I.     BACKGROUND

A.        Pleadings

          Michael Armijo struck Martinez with a City vehicle while Martinez was walking in a

designated crosswalk on a street adjacent to City Hall. Martinez suffered serious injuries

as a result. Martinez alleged that the City’s immunity from suit was waived by the Texas

Tort Claims Act (TTCA) because Armijo was a City employee acting in the scope of his

employment and his negligence in operating a motor vehicle caused Martinez’s injuries.

See TEX. CIV. PRAC. & REM. CODE ANN. § 101.021(1).

          The City filed a plea to the jurisdiction, arguing that its immunity from suit was not

waived because Armijo was taking an unpaid lunch break at the time of the accident.

Thus, the City maintained, Armijo was neither in the paid service of the City nor acting

within the scope of his employment. The City supported its plea with the following

evidence: (1) the accident report; (2) Armijo’s affidavit; (3) the affidavit of City employee

Liza Lopez; (4) Armijo’s post-accident statement; and (5) City records showing Armijo’s

scheduled hours.

          Martinez filed a response, arguing that Armijo was performing work-related tasks

at the time of the accident and that the City presented no evidence to corroborate Armijo’s

self-serving statement that he decided to take a lunch break at 11:20 a.m. as he exited

City Hall’s parking lot. Martinez attached the following evidence to its plea: (1) Armijo’s


                                                2
deposition testimony; (2) a job assessment questionnaire; (3) a registration renewal

receipt; (4) Armijo’s work cellphone records; and (5) the City’s Risk Management

Procedure.

      The City filed a reply, attaching the following additional evidence: (1) the affidavit

of Carlos Garcia, an employee in the City’s Risk Management Division; (2) more City Risk

Management Procedure; and (3) Corpus Christi Police Department body-cam footage

capturing separate surveillance footage of the accident and selected stills from that

footage.

B.    Jurisdictional Record

      The jurisdictional record establishes the following. Armijo works as a code

enforcement compliance supervisor for the City. As a supervisor, Armijo coordinates

efforts with City employees to investigate code violations. This position requires that

Armijo travel throughout the City in a City-issued vehicle. Armijo drives the City vehicle

during the workday, but he uses his personal vehicle to drive to and from work. The City

does not allow Armijo to use the City vehicle for personal errands, although he may use

the vehicle for travel during his lunch period. Armijo is required to spend up to eighty

percent of his workday traveling. At the end of his workday, Armijo leaves the City vehicle

at City Hall, where he also maintains an office. The City provides Armijo a cellphone,

which he uses only for work.

      Armijo is a salaried employee, and he works from 8:00 a.m. to 5:00 p.m. The City

pays Armijo for eight hours of work, with a time adjustment for a one-hour lunch break.

The lunch break is not scheduled, and Armijo can take his lunch break at any point during


                                            3
the workday. Armijo does not record his lunch break, and he does not have to tell anyone

when he takes it. Armijo must respond to calls to his work cellphone throughout the day,

including during his lunch break. He must also address matters that require his attention

if they arise during his lunch break.

        On the day of the accident, Armijo dropped off a coworker at City Hall. Armijo then

exited the City Hall parking lot, turning onto Mestina Street. Next, he turned onto Sam

Rankin Street when he struck Martinez, who was crossing the street in a designated

crosswalk. In a written employee statement created that day, Armijo stated that the

accident happened at 11:20 a.m. 1 Armijo called 911 and then his supervisor after the

accident. Armijo’s supervisor, who was at City Hall, arrived at the scene soon thereafter.

Emergency medical personnel responded and transported Martinez to a nearby hospital.

        According to his affidavit testimony, Armijo decided to take his lunch break as he

was exiting the City Hall parking lot: “At that time, it was nearing my usual break hour,

and I made the decision to drive home and have lunch.” Armijo testified by deposition that

he did not tell anyone he was taking his lunch break and that he does not often go home

for lunch. Armijo testified that he does not have a “normal time” that he takes his lunch

break, which varies every day. In Armijo’s employee statement, which he made on the

day of the accident, he did not mention that he was on his lunch break when the accident

occurred. Armijo testified that he could not recall whether he told his supervisor or the

responding officer that he was on his lunch break at the time of the accident.



       1 The surveillance footage attached to the City’s reply indicates that the accident occurred at 11:27

a.m. Our standard of review requires that we resolve this conflicting evidence in Martinez’s favor. See
Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d 755, 771 (Tex. 2018).
                                                     4
       Armijo’s work cellphone records show that he made four outgoing phone calls at

11:04, 11:05, 11:06, and 11:07 a.m. He received two additional phone calls at 11:12 and

11:17 a.m. Armijo made an additional outgoing phone call at 11:30 a.m.

       The City’s Vehicle Accident Review Board determined that the accident was

preventable and “docked” a point from Armijo’s driving record. According to Armijo, further

deductions could result in the City prohibiting him from driving City vehicles.

C.     Trial Court Ruling

       Following a hearing, the trial court denied the City’s plea to the jurisdiction. This

interlocutory appeal followed. See id. § 51.014(a)(8).

                                      II.    DISCUSSION

A.     Standard of Review

       A plea to the jurisdiction is a dilatory plea; its purpose is “to defeat a cause of action

without regard to whether the claims asserted have merit.” Bland Indep. Sch. Dist. v. Blue,

34 S.W.3d 547, 554 (Tex. 2000). The plea challenges the trial court’s subject matter

jurisdiction over a pleaded cause of action. Tex. Dep’t of Parks & Wildlife v. Miranda, 133

S.W.3d 217, 226 (Tex. 2004). Subject matter jurisdiction is a question of law; therefore,

when the determinative facts are undisputed, we review the trial court’s ruling on a plea

to the jurisdiction de novo. Id.

       “When a defendant challenges jurisdiction, a court ‘is not required to look solely to

the pleadings but may consider evidence and must do so when necessary to resolve the

jurisdictional issues raised.’” Town of Shady Shores v. Swanson, 590 S.W.3d 544, 550

(Tex. 2019) (quoting Bland Indep. Sch. Dist., 34 S.W.3d at 555). This is true even when


                                               5
the jurisdictional issue intertwines with the merits of the case. Id. When, as here, a plea

to the jurisdiction challenges the existence of jurisdictional facts, the standard of review

mirrors that of a summary judgment. Id. Therefore, we must take as true all evidence

favorable to the nonmovant, indulge every reasonable inference and resolve any doubts

in the nonmovant’s favor, and disregard contrary evidence unless a reasonable factfinder

could not. See Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d 755, 771 (Tex.

2018); Miranda, 133 S.W.3d at 228.

       If the evidence raises a fact issue regarding jurisdiction, the plea cannot be

granted, and a fact finder must resolve the issue. Miranda, 133 S.W.3d. at 227–28. On

the other hand, if the evidence is undisputed or fails to raise a fact issue, the plea must

be determined as a matter of law. Mission Consol. Indep. Sch. Dist. v. Garcia, 372 S.W.3d

629, 635 (Tex. 2012); Miranda, 133 S.W.3d at 228. “A genuine issue of material fact exists

if more than a scintilla of evidence establishing the existence of the challenged element

is produced.” Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 600 (Tex. 2004). In other

words, the evidence must rise to a level that would enable reasonable and fair-minded

people to differ in their conclusions. First United Pentecostal Church of Beaumont v.

Parker, 514 S.W.3d 214, 220 (Tex. 2017). “Both direct and circumstantial evidence may

be used to establish any material fact.” Ridgway, 135 S.W.3d at 601. “A fact issue is

raised by circumstantial evidence if, from the evidence, a reasonable person would

conclude that the existence of the facts is more reasonable than its nonexistence.” In re

Estate of Sidransky, 420 S.W.3d 90, 96 (Tex. App.—El Paso 2012, pet. denied).

However, a fact finder may not reasonably infer an ultimate fact from meager


                                             6
circumstantial evidence which could give rise to any number of inferences, none more

probable than another. Kingsaire, Inc. v. Melendez, 477 S.W.3d 309, 313 (Tex. 2015)

(quoting Hancock v. Variyam, 400 S.W.3d 59, 70–71 (Tex. 2013)). Furthermore, evidence

does not create a fact issue if it is so weak as to do no more than create a mere surmise

or suspicion that the fact exists. Parker, 514 S.W.3d at 220.

B.    TTCA Waiver of Immunity

      Governmental immunity deprives a trial court of jurisdiction over lawsuits in which

the State’s political subdivisions, such as the City, have been sued unless the State

consents to suit by waiving immunity. Miranda, 133 S.W.3d at 226. Therefore,

governmental immunity is properly asserted in a plea to the jurisdiction. Id. at 225–26.

The City’s plea to the jurisdiction challenged the existence of jurisdictional facts

supporting the statutory waiver of immunity for certain claims arising from motor vehicle

accidents. Section 101.021 of the TTCA provides:

      A governmental unit in the state is liable for:

      (1) . . . personal injury . . . proximately caused by the wrongful act or
      omission or the negligence of an employee acting within his scope of
      employment if:

             (A) the . . . personal injury . . . arises from the operation or use of a
             motor-driven vehicle . . .; and

             (B) the employee would be personally liable to the claimant
             according to Texas law[.]

TEX. CIV. PRAC. & REM. CODE ANN. § 101.021. The TTCA defines an employee in relevant

part as “a person, including an officer or agent, who is in the paid service of a

governmental unit[.]” Id. § 101.001(2).


                                             7
        “Scope of employment” is “the performance for a governmental unit of the duties

of an employee’s office or employment and includes being in or about the performance

of a task lawfully assigned to an employee by competent authority.” Id. § 101.001(5). Like

the common law, the TTCA scope-of-employment analysis remains fundamentally

objective: “Is there a connection between the employee’s job duties and the alleged

tortious conduct?” Laverie v. Wetherbe, 517 S.W.3d 748, 753 (Tex. 2017). Conduct falls

outside the scope of employment when it occurs within the employee’s independent

course of conduct, such as conduct which is not intended to serve any purposes of the

employer. Garza v. Harrison, 574 S.W.3d 389, 400 (Tex. 2019).

        In the context of a vehicle collision, “employers generally are not liable for

accidents involving their employees while the employees are traveling to and from work.”

Ten Hagen Excavating, Inc. v. Castro-Lopez, 503 S.W.3d 463, 476 (Tex. App.—Dallas

2016, pet. denied), abrogated on other grounds by In re Allstate Indem. Co., 622 S.W.3d

870, 873 (Tex. 2021); see also Garza v. Well Med Med. Mgmt., Inc., No. 13-18-00236-

CV, 2020 WL 1060578, at *2 (Tex. App.—Corpus Christi–Edinburg Mar. 5, 2020, pet.

denied) (mem. op.). Whether an employee was acting within the course and scope of

employment is generally a fact issue. Arbelaez v. Just Brakes Corp., 149 S.W.3d 717,

720 (Tex. App.—Austin 2004, no pet.).

C.      Analysis

        The City argues that at the time of the accident, (1) Armijo was not an employee

as defined by the TTCA because he was not in the “paid service” of the City; 2 and (2)


        2The City contends that someone such as Armijo, who undoubtedly meets the definition of
employee under the TTCA, falls outside that definition when he is taking an unpaid break. The City cites no
                                                    8
Armijo was not acting within the scope of his employment. As a result, the City contends

that Martinez cannot establish the TTCA’s limited waiver of immunity. Both arguments

assume as fact that Armijo was on his unpaid lunch break at the time of the accident. But

if there exists a fact issue on this point, as Martinez contends, then the City’s arguments

necessarily fail. See Miranda, 133 S.W.3d. at 227–28. In other words, if there is more

than a scintilla of evidence that Armijo was acting in the scope of his employment as

opposed to being on his lunch break, then this issue must be decided by the trier of fact.

See id.

        The City relies solely on Armijo’s testimony that he decided to take his lunch break

as he was exiting the City Hall parking lot: “At that time, it was nearing my usual break

hour, and I made the decision to drive home and have lunch.” The City maintains that this

evidence “authoritatively negates that he was in the scope of his employment at the time

of the accident.” Were we to accept the City’s argument, we would be turning the standard

of review on its head. We would be viewing the evidence in the light most favorable to the

City, accepting as true evidence which is favorable to the City, and disregarding contrary

evidence favorable to Martinez. We decline the City’s invitation to do so. Rather, when

viewing the evidence under the proper lens, we note that the following evidence supports

a reasonable inference that Armijo was acting within the scope of his employment at the

time of the accident: he is required to travel throughout the City up to eighty percent of



case law supporting this interpretation, nor have we found any. We need not decide whether this is a correct
interpretation of the TTCA because it is not dispositive of our appeal. See TEX. R. APP. P. 47.1. However,
we observe that such an interpretation adds an unnecessary layer of redundancy to the statute which
already limits a governmental entity’s liability to “negligence of an employee acting within his scope of
employment[.]” TEX. CIV. PRAC. & REM. CODE ANN. § 101.021(1).

                                                     9
his workday; he was driving a City vehicle, which is not to be used for personal errands; 3

the accident occurred during the middle of Armijo’s scheduled workday; moments earlier,

he dropped off a coworker at City Hall, where Armijo’s office is located; the accident

occurred on a street adjacent to City Hall; he was receiving and making calls on his work

cellphone as recently as three minutes before the accident; he is required to accept such

calls even when he is on his self-determined lunch break; Armijo’s supervisor arrived at

the scene immediately after the accident; and Armijo did not recall communicating to

anyone immediately following the accident that he was on his lunch break even though

he provided an employee statement and discussed the accident with his supervisor and

law enforcement that day.

        We conclude that the trier of fact could reasonably infer from this evidence that

Armijo was performing a task lawfully assigned to him by the City at the time of the

accident. In other words, a reasonable person would conclude that the existence of this

fact is more reasonable than its nonexistence. See In re Estate of Sidransky, 420 S.W.3d

at 96. Thus, the evidence would enable reasonable and fair-minded people to differ in

their conclusions regarding the scope-of-employment issue. See Parker, 514 S.W.3d at

220; Ridgway, 135 S.W.3d at 600.



        3  Both parties discuss the evidentiary presumption that an employee is acting within the course
and scope of his employment when he is driving a vehicle owned by his employer. See Bell v. VPSI, Inc.,
205 S.W.3d 706, 716 (Tex. App.—Fort Worth 2006, no pet.). Such a presumption is rebutted by evidence
that the driver has turned aside for a personal errand and has not yet returned to his mission. Id. Here, the
City successfully rebutted the presumption with evidence that Armijo was on his lunch break. However,
even after a rebuttable presumption disappears, the facts and circumstances that gave rise to the
presumption are themselves evidence to be considered by the fact finder. Rogers v. City of Fort Worth, 89
S.W.3d 265, 279 (Tex. App.—Fort Worth 2002, no pet.). Because this presumption has been rebutted, we
do not consider it in our analysis. However, the fact that Armijo was driving a City-owned vehicle still retains
its evidentiary value.
                                                      10
       Further, given the murky nature of Armijo’s schedule, we reject the City’s

contention that Armijo’s testimony conclusively establishes the opposite proposition.

Armijo does not have a scheduled lunch break, does not record his lunch break, and is

not required to report his lunch break to anyone. He could conceivably be on his lunch

break at any point between 8:00 a.m. and 5:00 p.m. Given this context, we conclude that

a reasonable fact-finder could disregard Armijo’s testimony that he decided to take his

lunch break mere moments before the accident. See Alamo Heights, 544 S.W.3d at 771.

       Additionally, we question whether Armijo’s testimony is readily controvertible. Our

review of evidentiary pleas to the jurisdiction mirrors our review of summary judgments.

See Swanson, 590 S.W.3d at 550. “A summary judgment may be based on

uncontroverted testimonial evidence of an interested witness . . . if the evidence . . . could

have been readily controverted.” TEX. R. CIV. P. 166a(c). The Texas Supreme Court has

defined the phrase “could have been readily controverted” to mean the testimony at issue

is of a nature which can be effectively countered by opposing evidence. Casso v. Brand,

776 S.W.2d 551, 558 (Tex. 1989). “If the credibility of the affiant or deponent is likely to

be a dispositive factor in the resolution of the case, then summary judgment [or the

granting of a plea to the jurisdiction] is inappropriate.” Id. The credibility of Armijo’s

testimony that he intended to take his lunch break moments before the accident would be

the dispositive factor in the resolution of this case. See id. Therefore, such evidence must

be resolved by the trier of fact, and it cannot form the basis for granting the City’s plea to

the jurisdiction. See id.; Frias v. Atl. Richfield Co., 999 S.W.2d 97, 106 (Tex. App.—

Houston [14th Dist.] 1999, pet. denied).


                                             11
       The City’s plea to the jurisdiction relied solely on evidence that its employee was

on his lunch break at the time the alleged negligent act occurred. Because Martinez

presented evidence creating a fact issue in this regard, we conclude that the trial court

did not err in denying the City’s plea to the jurisdiction. See Miranda, 133 S.W.3d. at 227–

28. We overrule the City’s sole issue.

                                   III.    CONCLUSION

       We affirm the trial court’s judgment.


                                                               LETICIA HINOJOSA
                                                               Justice

Delivered and filed on the
23rd day of September, 2021.




                                               12